Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2, 5-11 are pending.
Applicant’s summary of the interview of 31 March 2022 is accurate.
Applicant’s amendment filed 21 April 2022 is acknowledged. However the amendment raises new issues of 35 U.S..C. 112 discussed below.
The amendment to the drawings Figure 15 filed 21 April 2022 is accepted. The objection to the drawings is withdrawn.
Response to Arguments
Applicant’s arguments filed 21 April 2022 have been considered but are moot in view of the new grounds of rejection presented in this Office Action. Note applicant argues the claims as amended
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 step B recites “connecting a terminal device to the network server”, step D recites “connecting an electronic device to the network server”. it is unclear what role the terminal device plays in the claimed method. Why connecting a terminal device then connecting an electronic device? 
Claim 1 step C recites “generating an effective period through the data management system”. It is unclear which entity “generate the authorization code and the notification message” also recited in step C.
Claim 1 step D recites “connecting an electronic device to the network server” while deleting responding to the notification message through the electronic device by a second party which render the limitations unclear. Note step B now also connect a terminal device to the network server without showing what role the terminal device plays in the claimed method.
Claim 1 step E recites “verifying the effective period of the authorization code”. It is unclear which entity verify the effective period of the authorization code.
Claim 1 step  F recites “downloading the authorized items from the database according to the authorization code corresponding to the notification message and then transferring the authorized items to the electronic device”. It is unclear which entity receive the notification message and to where the authorized items are downloaded from the database. Which entity perform the downloading then transferring of the authorized items?
Claim 1 step G recites “selecting at least one of the received authorized items through the electronic device” without any criteria for selection. 
Claim 1 step G also recites “revising data in the one or more revisable fields of the selected authorized items and then transferring the revised data in the one or more revisable fields to the database for storage on the server after verifying the effective period of the authorization code when the revised data is received for storage in the database for storage on the server”. it is unclear which entity perform the revising, transferring, verifying and what receive the revised data. Note also “the server” lacks antecedent basis. Does it refer back to the network server?
Claim 7 recites in step G “revise the one or more revisable fields in the selected authorized items and then transfer the revised data in the one or more revisable fields to the database for storage”. It is unclear which entity perform the claimed operations.
Claim 8 recites “click the authorized items displayed on the screen and revise the one or more revisable fields in the selected authorized items”. It is not clear which entity click and which entity revise.
Claim 9 recites “screen and obtain” without indicating which entity perform those operations. 
Claims 2, 5, 6, 10, 11 do not cure the deficiencies of their parent claim.
Art rejection is applied to claims 1-2, 5-11 as best understood in light of the rejection under 35 U.S.C. 112 discussed above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zou et al (CN 202178873), in view of Matsugashita (US 20180145967) of record.
Regarding claim 1, Zou substantially discloses, teaches or suggests a method of delegating data editing authority of product items, which is applied to a data management system comprising a database storing a plurality of product items in a network server, wherein the method comprises the steps of:
A. selecting a plurality of product items defined by data stored in one or more revisable fields and data stored in one or more un-revisable fields in the database, wherein the data in one or more revisable fields are included in an inspection field group and then defining the plurality of product items as a plurality of authorized items in the data management system (see at least 0027: “When the user edits the personal business card, the updated data will be filtered by the data transmission management according to the "Notification" permission setting, and different fields in the personal business card will be automatically sent to the corresponding contact. The contact terminal data transmission management is transmitted to the corresponding record field of the contact address book according to the "edit" permission setting of the contact”, 0020-0021: “permissions include editing, the generated data is sent to the authorized party's terminal through the data transmission and terminal resource management unit”, 0022: “The authorized person has the right to edit the resources of the authorized person, and the authorized person sends data, which is transmitted to the corresponding resources of the authorized person through the data transmission and terminal resource management unit”) note the recited “inspection field group” as described in the specification paragraph 0032 merely contains data related to the inspection of a particular part. Furthermore It does not seem to play any role in manner the method operates. it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include any field group of product data depending on users/applications requirements; 
B. connecting a terminal device to the network server (see at least 0008 user terminal);
The difference is Zhou does not specifically show C. generating an authorization code corresponding to the authorized items. However Zhou clearly teaches authorization settings (see at least 0012), Furthermore it is customary in the art to use authorization code as shown by Matsugashita to delegate authority when needed (see at least 0004). Since the method of Zhou delegates authority to specific products, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include authorization code taught by Matsugashita to the authorization settings of Zhou to identify specific products for delegating editing; and
Zhou does not specifically show generating a notification message corresponding to the authorization code, However Zhou clearly teaches permission notification (see at least 0048) and using instant messaging as means for communication (see at least 0019). Furthermore Zhou clearly shows “In the system, the user authorizes some or all of the resources to the contacts through the terminal resource management unit, and the resources are obtained locally or from the server through the data transmission and terminal resource management unit” (see 0008). This clearly suggests the permission notification message that reads on the claimed notification message has to be corresponding to the authorization code in order to securely reach respective authorized contacts according to their level of authorization;
Zhou/Matsugashita further teaches:
generating an effective period through the data management system (see at least Matsugashita 0027: “it is envisioned that an authority for enabling access is defined in relation to a scope which indicates an extent of resources in a service, and operation is such that the authority is added for a particular user. Note that user authorities will be changed as appropriate for various reasons because the position of a user will change according to a change in their role in the company or a change in a service”);
D. connecting an electronic device to the network server (see at least Zhou 0049);
E. verifying the effective period of the authorization code (see at least Matsugashita 0024-0025);
F. downloading the authorized items from the database according to the authorization code corresponding to the notification message, and then transferring the authorized items to the electronic device (see at least Zhou 0054-0055);
G. selecting at least one of the received authorized items through the electronic device, and revising data in the one or more revisable fields of the selected authorized items (see at least Zhou 0057-0058),
and then transferring the revised data in the one or more revisable fields to the database for storage on the server after verifying the effective period of the authorization code when the revised data is received for storage in the database for storage on the server (see at least Zhou 0058).

Regarding claim 2, Zhou/Matsugashita teaches the method of claim 1, wherein a plurality of accounts are recorded in the data management system (see at least Zhou 0008: The data transmission module calls the user terminal communication port to communicate with the contact terminal, exchange signaling and data. In the system, the user authorizes some or all of the resources to the contacts through the terminal resource management unit, and the resources are obtained locally or from the server through the data transmission and terminal resource management unit. User resources are managed through the terminal resource management unit, or authorized resources are managed through the terminal resource management unit); 
step C further comprises the steps of selecting one of the plurality of accounts through the data management system, and transferring the notification message to the selected account (see at least Zhou 0014: user resource authorization management manages the resource rights granted by the user to the contacts, and different contacts are granted corresponding resource rights, 0048 permission notification, 0019 instant messaging);
in step D, the electronic device responds to the notification message through the selected account (see at least Zhou 0040).

Regarding claim 5, Zhou/Matsugashita teaches or suggest the method of claim 1, further comprising the step as follows after step F:
before the authorization code expires, transferring an effective period notification message to the electronic device (see at least Matsugashita 0027).

Regarding claim 6, Zhou/Matsugashita teaches or suggests the method of claim 1, wherein each of the product items has a plurality of fields (see at least Zhou 0043: When sending data to multiple authorized persons, the data transmission and management unit filters the data according to the authorization settings of the authorized persons, and generates a data subset corresponding to each authorized person. The subset of data is transmitted to the corresponding authorized party terminal); 
step A further comprises the steps of selecting a plurality of fields in the selected product items, and defining the selected plurality of fields as a plurality of authorized fields in each of the selected product items (see at least Zhou 0027); 
in step F, obtain the authorized fields in the authorized items, and then transfer the authorized fields in the authorized items to the electronic device (see at least Zhou 0027).

Regarding claim 7, Zhou/Matsugashita teaches the method of claim 6, wherein the authorized fields in each of the authorized items includes the one or more revisable fields (see at least Zhou 0027); 
in step G, revise the one or more revisable fields in the selected authorized items, and then transfer the revised data in the one or more revisable fields to the database for storage (see at least Zhou 0027).

Regarding claim 8, Zhou/Matsugashita teaches or suggests the method of claim 7, wherein in step G, the authorized items are displayed on a screen of the electronic device; click the authorized items displayed on the screen, and revise the one or more revisable fields in the selected authorized items (see at least Matsugashita 0008).

Regarding claim 9, Zhou/Matsugashita does not specifically show the method of claim 1, wherein each of the product items has an authorization code field, step C further comprises the step of listing the authorization code in the authorization code field in the authorized items; in step F, the data management system screens and obtains the authorized items by comparing the authorization code with the authorization code field in the product items in the database. However since not all fields are revisable in the method of Zhou/Matsugashita, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include such features in order to readily identify revisable fields in authorized products. 

Regarding claim 10, Zhou/Matsugashita teaches or suggests the method of claim 9, wherein each of the product items has an authorized account field; a plurality of accounts are recorded in the data management system; in step C, transfer the notification message to one of the accounts; step D further comprises the step as follows after responding to the notification message: the data management system records the account which responds to the notification message in the authorized account fields in the authorized items in the database (see at least Zhou 0005 collaboration between multiple users, 0008 the user authorizes some or all of the resources to the contacts through the terminal resource management unit);
wherein step F is followed by:
connecting another electronic device to the data management system, entering the account which responds to the notification message into the another electronic device, and transferring the account to the data management system (see at least Zhou 0005, 0008);
the data management system compares the authorization code and the received account with the authorization code fields of the product items in the database and the authorized account fields, and thus screens and obtains the authorized items, and then transfers the obtained authorized items to the another electronic device (see at least Zhou 0008 The data transmission and terminal management unit manages the transmitted data according to the authorization authority, and transmits the data to the corresponding contact terminal).

Regarding claim 11, Zhou/Matsugashita teaches or suggests the method of claim 9, wherein each of the product items has an authorized account field and a sub-account field; step D further comprises the steps of entering an account into the electronic device, and transferring the account to the data management system as well as recording the account in the authorized account fields in the authorized items in the database (see at least Zhou 0005 collaboration between multiple users, 0008 the user authorizes some or all of the resources to the contacts through the terminal resource management unit);
after step F, the method further comprises the steps of:
creating a sub-account according to the account, and assigning a part of authorized items to the sub-account, and then recording the sub-account in the authorized sub-account fields in the assigned authorized items in the database (see at least Zhou 0008 the user authorizes some or all of the resources to the contacts through the terminal resource management unit);
connecting another electronic device to the data management system, entering the sub-account into the another electronic device, and transferring the sub-account to the data management system (see at least Zhou 0005 collaboration between multiple users);
the data management system compares the authorization code and the received sub-account with the authorization code fields of the product items and the authorized sub-account fields, and thus obtains the authorized items corresponding to the sub-account, and then transfers the obtained authorized items to the another electronic device (see at least Zhou 0014: the above-mentioned user resource authorization management manages the resource rights granted by the user to the contacts, and different contacts are granted corresponding resource rights. Users can manage contacts in groups and grant similar or the same permissions to contacts in the group).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Falk (US 20100198873) teaches a method for protecting at least parts of product data, which are stored on at least one server and/or in at least one database and associated with a product identified by an RFID tag, from unauthorized access, an authentication and authorization check of an accessing party is performed upon access to a server and/or database, additionally proof being required upon access that the product is located within the discretionary area of the accessing party, the proof being provided by the RFID tag upon detection by an RFID reader by an access token in the form of a data structure, by which the RFID tag authorizes the accessing party to access at least parts of the product data associated with the product identified by the RFID tag, and stored on the server and/or in the database, wherein the product data can be queried and/or changed depending on the application.

Dani et al (US 20130007629) teach during application of data quality rules to a data set obtained from a data source, data is retrieved from the data source along with a common set of rules configured to format the retrieved data in a manner in accordance with one or more predefined data quality rules of the common set of rules. At least one predefined data quality rule is adjusted utilizing at least one editable widget to form a modified set of data quality rules adapted for use with a specified application. The modified set of data quality rules is applied to the retrieved data.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN T LE whose telephone number is (571)272-4021. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UYEN T LE/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        5 July 2022